Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        18-NOV-2021
                                                        10:13 AM
                                                        Dkt. 7 ODDP




                           SCPW-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     DANNY FRIDDLE, Petitioner,

                                 vs.

           CLERK OF THE FAMILY COURT OF THE FIRST CIRCUIT,
                    STATE OF HAWAI#I, Respondent.


                         ORIGINAL PROCEEDING
                     (CIVIL NO. 1CPN-XX-XXXXXXX)

          ORDER DISMISSING APPLICATION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            On October 25, 2021, petitioner Danny Friddle filed an

application for writ of mandamus directing the clerk of the

family court of the first circuit to file his Hawai#i Rules of

Penal Procedure (“HRPP”) Rule 40 petition for post-conviction

relief.    The same day the application for writ of mandamus was

filed, the circuit court filed petitioner’s HRPP Rule 40 petition

in Case No. 1CPN-XX-XXXXXXX.    Petitioner has obtained the relief

he seeks in this original proceeding.    See Kema v. Gaddis, 91

Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless
the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action).   Accordingly,

          It is ordered that the application for writ of mandamus

is dismissed.

          It is further ordered that the clerk of the appellate

court shall process the application for writ of mandamus without

payment of the filing fees.

          DATED:   Honolulu, Hawai#i, November 18, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2